Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered January 9, 1987, convicting him of burglary in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court’s supplemental instructions to the jury were not coercive (see, People v Pagan, 45 NY2d 725). The supplemental instructions were given in response to ah individual juror’s inquiry made immediately after a rereading of testimony, and at a point in the trial when the jury had been deliberating for approximately four hours and was not deadlocked. Moreover, the court advised the jury that it would give them additional instructions in the event that they did become deadlocked, and that they should "decide the case either way” only if they could "conscientiously do so”. Thus, considered in their entirety, the instructions were essentially neutral, were directed at the jurors in general, and did not coerce the jurors to reach a certain verdict or any verdict (see, People v Pagan, supra; People v Velez, 150 AD2d 514; People v Eley, 121 AD2d 462). However, we note that the remarks were unnecessary and unwise, and should not be repeated. Mollen, P. J., Spatt, Sullivan and Rosenblatt, JJ., concur.